              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARTURO TERRELL,          :
    Petitioner,          :
                         :                    No. 1:19-cv-411
   v.                    :
                         :                    (Judge Rambo)
WARDEN DOUGLAS K. WHITE, :
   Respondent            :

                              MEMORANDUM

      On March 8, 2019, pro se Petitioner Arturo Terrell (“Petitioner”), who is

presently confined at the United States Medical Center for Federal Prisoners in

Springfield, Missouri (“MCFP Springfield”), initiated the above-captioned case by

filing a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 while

incarcerated at FCI Allenwood in White Deer, Pennsylvania.            (Doc. No. 1.)

Petitioner asserts that the Bureau of Prisons (“BOP”) wrongly precluded him from

eligibility for earlier release upon conclusion of the Residential Drug Treatment

Program (“RDAP”) and that BOP officials denied him due process by refusing to

correct the records used to preclude him from early release because, Petitioner

argues, those records incorrectly state that he possessed a firearm in connection with

his offense of conviction. (Id.) After Petitioner paid the requisite filing fee, the

Court directed Respondent to show cause why Petitioner should not receive the relief

requested. (Doc. No. 6.)
       Before Respondent filed his response, Petitioner filed a motion to transfer the

above-captioned case to the United States District Court for the Northern District of

Illinois, Petitioner’s sentencing court. (Doc. No. 8.) In an Order dated May 13,

2019, the Court denied Petitioner’s motion, noting that a challenge to denial of

RDAP participation is properly brought under § 2241 and that to the extent Petitioner

sought correction of his Presentence Investigation Report (“PSR”), he had to present

such a claim to the sentencing court.1 (Doc. No. 9.) The Court noted that “[t]his

matter will proceed exclusively on the denial of RDAP eligibility claim presented in

the Petition.” (Id.)

       Respondent filed his response to the § 2241 petition on May 16, 2019. (Doc.

No. 10.) On June 4, 2019, Petitioner filed a traverse (Doc. No. 11) as well as a

motion for reconsideration of the Court’s May 13, 2019 Order denying his motion

to transfer (Doc. No. 12). The motion and § 2241 petition are ripe for disposition.




1
  The Court noted that if it were to grant Petitioner’s request to transfer, “the district of conviction
could not entertain the petition pursuant to § 2241 because [Petitioner] may not be able to
demonstrate why a petition pursuant to 28 U.S.C. § 2255 is inadequate or ineffective to attack the
validity of his sentence (PSR) since he could have raised this claim either on direct appeal or in a
previous § 2255 motion (if he filed one).” (Doc. No. 9 at 3.) Moreover, if Petitioner had previously
filed a § 2255 motion, the sentencing court could not consider a second or successive one without
prior approval by the United States Court of Appeals for the Seventh Circuit. (Id.) Finally, the
Court noted that “[a]nother potential pitfall is that his § 2255 petition could be dismissed by the
sentencing court as untimely filed.” (Id.) The Court indicated that its denial of Petitioner’s motion
did not preclude him from filing a motion to modify his PSR with the sentencing court. (Id. at 4.)
                                                   2
I.    BACKGROUND

      Congress has directed the BOP to “make available appropriate substance

abuse treatment for each prisoner the Bureau determines has a treatable condition of

substance addiction or abuse.” 18 U.S.C. § 3621(b). To complete the RDAP, an

inmate must satisfy both a unit-based component and a transitional drug abuse

treatment (“TDAT”) component. 28 C.F.R. § 550.53(a). The unit-based component

must last at least six (6) months and requires the inmate to “complete a course of

activities provided by drug abuse treatment specialists and the Drug Abuse Program

Coordinator in a treatment unit set apart from the general prison population.” Id.

§ 550.53(a)(1). The TDAT component is a “six (6) month program that begins

within 10 days of the inmate’s arrival at [a halfway house] and continues until the

inmate is released.” Scott v. FCI Fairton, 407 F. App’x 612, 615 (3d Cir. 2011).

After an inmate completes RDAP, the BOP has the discretion to reduce what remains

of his sentence by up to one (1) year. 18 U.S.C. § 3621(e)(2); 28 C.F.R. § 550.55.

Not all inmates who complete RDAP, however, are eligible for early release. Id.

      Petitioner is serving a 135-month sentence imposed by the United States

District Court for the Northern District of Illinois for manufacture of 280 grams or

more of cocaine base. (Doc. No. 10-2 at 6.) According to the BOP inmate locator,

Petitioner is currently scheduled to be released on August 28, 2021. In September

                                         3
of 2018, BOP staff conducted an offense review to determine if Petitioner qualified

for early release pursuant to § 3621(e). (Id. at 9-10.) Staff concluded that Petitioner

was precluded from early release because his offense of conviction involved the

carrying, possession, or use of a firearm and presented a serious potential risk of

physical force against another person or property. (Id. at 9.) Reviewing staff noted

that the sentencing court had “adopted the [Specific Offense Characteristic (“SOC”)]

for weapons” as set forth in Petitioner’s PSR. (Id.) On October 2, 2018, Petitioner

began participating in the RDAP program. (Id. at 12.)

II.   DISCUSSION

      A.      Motion for Reconsideration

      Petitioner has filed a motion for reconsideration of the Court’s May 13, 2019

Order denying his motion to transfer. (Doc. No. 12.) Petitioner states that the

Northern District of Illinois, the sentencing court, “can better address the matters at

hand.” (Id. at 1.) According to Petitioner, “[s]ince the sentencing court can properly

advise[] the BOP that Petitioner was not enhanced for a 2 level firearm(s) use in his

offense, the matter is better suited before the sentencing Court.” (Id.) Petitioner

requests that this matter be transferred so that the sentencing court “can review the

2241 and make a factual determination that Petitioner was not sentenced on the basis




                                          4
of a 2 level enhancement for a firearm and issue the writ reflecting accordingly.”

(Id. at 2.)

       A motion for reconsideration is a device of limited utility, which may “not be

used as a means to reargue matters already argued and disposed of or as an attempt

to relitigate a point of disagreement between the Court and the litigant.” Ogden v.

Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D. Pa. 2002) (citations omitted);

see also Baker v. Astrue, Civ. No. 07-4560, 2008 WL 4922015, at *1 (E.D. Pa. Nov.

17, 2008). Rather, a court may alter or amend its judgment only upon a showing

from the movant of one of the following: “(1) an intervening change in the

controlling law; (2) the availability of new evidence . . . or (3) the need to correct a

clear error of law or fact or to prevent manifest injustice.” Max’s Seafood Cafe v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (citing North River Ins. Co. v. CIGNA

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). A motion for reconsideration

is appropriate when a court has “patently misunderstood a party, or has made a

decision outside the adversarial issues presented to the [c]ourt by the parties, or has

made an error not of reasoning but of apprehension.” Rohrbach v. AT&T Nassau

Metals Corp., 902 F. Supp. 523, 527 (M.D. Pa. 1995) (quoting Above the Belt, Inc.

v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)), vacated in part

on other grounds on reconsideration, 915 F. Supp. 712 (M.D. Pa. 1996). “It may

                                           5
not be used as a means to reargue unsuccessful theories or argue new facts or issues

that were not presented to the court in the context of the matter previously decided.”

Gray v. Wakefield, No. 3:09-cv-979, 2014 WL 2526619, at *2 (M.D. Pa. June 4,

2014); see also Database Am., Inc. v. Bellsouth Adver. & Publ’g Corp., 825 F. Supp.

1216, 1220 (D.N.J. 1993) (“A party seeking reconsideration must show more than a

disagreement with the Court’s decision, and ‘recapitulation of the cases and

arguments considered by the court before rendering its original decision fails to carry

the moving party’s burden.’”). “Because federal courts have a strong interest in the

finality of judgments, motions for reconsideration should be granted sparingly.”

Continental Cas. Co. v. Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D. Pa.

1995).

      Here, Petitioner’s motion fails to meet the narrowly-defined factors governing

motions for reconsideration, as it does not identify an intervening change in

controlling law, provide any evidence that was not previously available to this Court,

or show the need to correct a clear error of law or fact or prevent manifest injustice.

As the Court previously informed Petitioner, “[a] petition brought under 28 U.S.C.

§ 2241 must be filed in the district in which the petitioner is imprisoned.” United

States v. Figueroa, 349 F. App’x 727, 730 (3d Cir. 2009). Thus, because Petitioner

was incarcerated within this district when he filed his § 2241 petition, this Court has

                                          6
jurisdiction to entertain his petition. See Alsop v. Lane, No. 3:17-cv-1737, 2018 WL

792052, at *1 (M.D. Pa. Feb. 8, 2018). Accordingly, the Court will deny Petitioner’s

motion for reconsideration and consider his § 2241 petition below.

      B.     § 2241 Petition

      In his traverse, Petitioner clarifies that he “is not challenging the decision of

the BOP to deny him early release, he is challenging the factual basis that the BOP

relied upon which undermined the integrity of the determination because of the

institution[’s] negligence and failure to follow [its] own procedural rules.” (Doc.

No. 11 at 1.) Petitioner suggests that he was denied due process when BOP officials

failed to obtain accurate information concerning whether he was ever subjected to

the two (2)-point SOC for firearms and used inaccurate information to preclude him

from early release upon completing the RDAP. (Id. at 4-5; Doc. No. 1 at 15.)

Indeed, Petitioner could not maintain a challenge to the denial of early release,

because such a challenge is not cognizable under § 2241. See Suarez-Sanchez v.

Lane, No. 4:18-cv-1431, 2019 WL 1645231, at *5 (M.D. Pa. Mar. 5, 2019), Report

and Recommendation adopted, 2019 WL 1620339 (M.D. Pa. Apr. 16, 2019). The

Court, therefore, will consider Petitioner’s due process argument.

      A liberal construction of Petitioner’s § 2241 petition suggests that he is

asserting that he has a due process right to have incorrect information regarding the

                                          7
SOC expunged from his prison file so that his eligibility for early release can be

properly determined. The United States Court of Appeals for the Fourth Circuit has

suggested that “in certain limited circumstances a claim of constitutional magnitude

is raised where a prisoner alleges (1) that information is in his file, (2) that the

information is false, and (3) that it is relied on to a constitutionally significant

degree.” Paine v. Baker, 595 F.2d 197, 201 (4th Cir. 1979). The United States Court

of Appeals for the Third Circuit, however, has not endorsed the right expressed in

Paine, and “other Circuit Courts of Appeals have expressly questioned its

precedential value.” Williams v. Fed. Bureau of Prisons, 85 F. App’x 299, 303 (3d

Cir. 2004) (citing Johnson v. Rodriguez, 110 F.3d 299, 309-09 n.13 (5th Cir. 1997)).

      Even presuming that Petitioner would be entitled to expungement of allegedly

incorrect information and that such claim is cognizable in a § 2241 petition,

Petitioner has failed to demonstrate that the allegedly false information was relied

upon to a constitutionally significant degree. Relief under § 2241 is available only

if an inmate demonstrates that “the deprivation of rights is such that is necessarily

impacts the fact or length of detention.” Leamer v. Fauver, 288 F.3d 532, 540 (3d

Cir. 2002). Here, Petitioner cannot demonstrate that his due process rights were

violated because “the failure to reduce an inmate’s sentence [is] not a deprivation of

a protected liberty interest.” Catching v. Warden, FCI Allenwood, No. 3:15-cv-

                                          8
1455, 2015 WL 6460078, at *2 (M.D. Pa. Oct. 24, 2015); see also Beckley v. Miner,

125 F. App’x 385, 388 (3d Cir. 2005) (noting that RDAP, “even if completed to

perfection, still affords the Bureau complete discretion to require Petitioner to serve

his full sentence”); McEwen v. Warden, FCI McKean, No. 18-232, 2019 WL

2269939, at *3 (W.D. Pa. May 28, 2019). Likewise, Petitioner had not directed the

Court to anything that could be described as “conscious shocking” that would permit

him to maintain a substantive due process claim. See McEwen, 2019 WL 2269939,

at *3 (citations omitted). Accordingly, his § 2241 petition will be denied.

III.   CONCLUSION

       For the foregoing reasons, the Court will deny Petitioner’s petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. No. 1) as well as his motion

for reconsideration (Doc. No. 12). An appropriate Order follows.

                                        s/Sylvia H. Rambo
                                        SYLVIA H. RAMBO
                                        United States District Judge

Dated: February 11, 2020




                                          9
